Citation Nr: 1455943	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-24 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to increases in the ratings for right elbow epicondylitis (currently assigned "staged" ratings of 0 percent prior to December 19, 2012 and 10 percent from that date).



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1981 to October 1985 and from December 1985 to May 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Honolulu, Hawaii Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for right elbow epicondylitis, rated 0 percent, effective May 11, 2009.  A January 2013 rating decision increased the rating for the disability to 10 percent, effective December 19, 2012.  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that further development is needed for a proper adjudication of the issue of appeal.  The Veteran has consistently reported complaints of decreased grip strength, numbness, and weakness associated with his right elbow disability.  The review of the record did not find a report of an examination that included testing for neurological manifestations/impairment.  [A December 2012 VA examination report discusses motor strength, but does not report testing for neurological symptoms such as reflect or sensory deficits, which could affect upper extremity functions.]  The December 2012 VA examination was the most recent VA examination to assess the disability at issue.  Given the Veteran's allegations of functional impairment, a contemporaneous examination that identifies all symptoms and related impairment of function is needed.

In addition, the Veteran appears to be receiving ongoing VA treatment; the most recent record of such treatment is dated in February 2014.  Updated records of VA treatment may contain pertinent information, are constructively of record, and must be secured.

The case is REMANDED for the following:

1. The AOJ should secure for the record complete clinical records of all VA evaluations or treatment the Veteran has received for his right elbow epicondylitis since February 2014.

2. Then, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his right elbow epicondylitis.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary should be conducted.  The examiner must describe all pertinent findings (and related functional limitations), to specifically include ranges of motion (with notation of further limitations due to such factors as pain, weakness, etc.) in detail.  Noting the veteran's complaints of numbness, weakness, and decreased grip strength, the examiner must also specifically identify any neurological manifestations and describe the types of functional limitations that would be expected with such limitations.  

The examiner must include rationale with any/all opinions.

3. The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

